      Case 5:20-cv-00291-LCB-JHE Document 9 Filed 06/05/20 Page 1 of 2                   FILED
                                                                                2020 Jun-05 PM 02:41
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

RICHARD SNODGRASS,                        )
                                          )
       Plaintiff,                         )
                                          )
V.                                        )   Case No.: 5:20-cv-291-LCB-JHE
                                          )
LIMESTONE CORRECTIONAL                    )
FACILITY,                                 )
                                          )
       Defendants.                        )

                                     ORDER
      On May 8, 2020, U.S. Magistrate Judge John H. England, III issued a Report

and Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending that

this action be dismissed without prejudice for Plaintiff’s failure to prosecute.

(Doc. 8). Plaintiff has filed no objections to the Report and Recommendation.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The Court reviews the unchallenged portions of the Magistrate Judge’s

report for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation
     Case 5:20-cv-00291-LCB-JHE Document 9 Filed 06/05/20 Page 2 of 2




(Doc. 8) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. This action is therefore DISMISSED WITHOUT PREJUDICE.

     The Clerk of Court is DIRECTED to close the case.

     DONE and ORDERED this June 5, 2020.



                                _________________________________
                                LILES C. BURKE
                                UNITED STATES DISTRICT JUDGE
